


Exhibit 10.39

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

Dated February 22, 2007

 

From

 

The Grantors referred to herein

 

as Grantors

 

to

 

Deutsche Bank Trust Company Americas

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

 

 

Section

 

Page

 

 

 

Section 1. Grant of Security

 

2

 

 

 

Section 2. Security for Obligations

 

7

 

 

 

Section 3. Grantors Remain Liable

 

7

 

 

 

Section 4. Delivery and Control of Security Collateral

 

8

 

 

 

Section 5. Maintaining the Account Collateral

 

9

 

 

 

Section 6. Representations and Warranties

 

9

 

 

 

Section 7. Further Assurances

 

14

 

 

 

Section 8. As to Equipment and Inventory

 

15

 

 

 

Section 9. Insurance

 

15

 

 

 

Section 10. Post-Closing Changes; Collections on Receivables and Related
Contracts

 

16

 

 

 

Section 11. As to Intellectual Property Collateral

 

17

 

 

 

Section 12. Voting Rights; Dividends; Etc.

 

19

 

 

 

Section 13. As to Letter-of-Credit Rights

 

20

 

 

 

Section 14. Commercial Tort Claims

 

20

 

 

 

Section 15. Transfers and Other Liens; Additional Shares

 

20

 

 

 

Section 16. Collateral Agent Appointed Attorney in Fact

 

21

 

 

 

Section 17. Collateral Agent May Perform

 

21

 

 

 

Section 18. The Collateral Agent’s Duties

 

21

 

 

 

Section 19. Remedies

 

22

 

 

 

Section 20. Indemnity and Expenses

 

24

 

 

 

Section 21. Amendments; Waivers; Additional Grantors; Etc.

 

25

 

 

 

Section 22. Notices, Etc.

 

25

 

 

 

Section 23. Continuing Security Interest

 

26

 

 

 

Section 24. Release; Termination

 

26

 

 

 

Section 25. Intercreditor

 

26

 

i

--------------------------------------------------------------------------------


 

Section 26. Execution in Counterparts

 

27

 

 

 

Section 27. Governing Law

 

27

 

 

 

Section 28. Jurisdiction, Etc.

 

27

 

 

 

Section 29. Waiver of Jury Trial

 

27

 

Schedules

 

 

 

 

 

Schedule I

-

Investment Property

Schedule II

-

Pledged Deposit Accounts

Schedule III

-

Intellectual Property

Schedule IV

-

Commercial Tort Claims

Schedule V

-

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

 

 

Schedule VI

-

Locations of Equipment and Inventory

Schedule VII

-

Letters of Credit

Schedule VIII

-

Post-Closing Matters

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Intellectual Property Security Agreement

Exhibit B

-

Form of Intellectual Property Security Agreement Supplement

Exhibit C

-

Form of Security Agreement Supplement

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated February 22, 2007 made by BUILDING MATERIALS
CORPORATION OF AMERICA, a Delaware corporation (the “Company”), and the other
Persons listed on the signature pages hereof (the Company and the Persons so
listed being, collectively, the “Grantors”), to DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DBTCA”), as collateral agent for the Secured Parties (as hereinafter
defined) and DBTCA in such capacity, and together with any successor collateral
agent appointed pursuant to the Collateral Agency Agreement (as hereinafter
defined), the “Collateral Agent”).

 

PRELIMINARY STATEMENTS.

 

(1) The Company and certain of its Subsidiaries have entered into a Term Loan
Agreement dated as of February 22, 2007 (as amended, restated, supplemented,
waived or otherwise modified, refinanced or replaced from time to time, being
the “Credit Agreement”) with the Lenders and the Agents (each as defined
therein).

 

(2) The Company is a party to the Revolving Credit Agreement dated as of
February 22, 2007 (as amended, restated, supplemented, waived, or otherwise
modified, refinanced or replaced from time to time, the “Revolving Credit
Agreement”), among the Company and certain of its Subsidiaries, the lender
parties party thereto from time to time, Deutsche Bank AG New York Branch, as
collateral monitoring agent and administrative agent, swingline lender and
letter of credit issuer, Bear Stearns & Co. Inc., as syndication agent, J.P.
Morgan Securities Inc., as documentation agent, and Deutsche Bank Securities
Inc., Bear Stearns & Co. Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint book managers.

 

(3) The Company is party to (i) an indenture dated as of October 20, 1997 (as
amended, restated, supplemented, waived, or otherwise modified, refinanced or
replaced from time to time, the “2007 Notes Indenture”), among the Company, the
Guarantors identified therein and The Bank of New York, as trustee pursuant to
which certain 8% senior notes due 2007 (the “2007 Notes”) were issued; (ii) an
indenture dated as of December 3, 1998 (as amended, restated, supplemented,
waived or otherwise modified, refinanced or replaced from time to time, the
“2008 Notes Indenture”), among the Company, the Guarantors identified therein
and the Bank of New York, as Trustee pursuant to which certain 8% senior notes
due 2008 (the “2008 Notes”) were issued; and (iii) an indenture dated as of
July 26, 2004 (as amended, restated, supplemented, waived, or otherwise
modified, refinanced or replaced from time to time, the “2014 Notes Indenture”
and together with the 2007 Notes Indenture and the 2014 Notes Indenture, the
“Existing Indentures”) among the Company, the Guarantors identified therein and
Wilmington Trust Company, as Trustee, pursuant to which certain 7.75% senior
notes (the “2014 Notes” and together with the 2007 Notes and the 2008 Notes, the
“Existing Notes”) were issued.

 

(4) The holders of the Existing Notes were party to a certain Amended and
Restated Security Agreement dated July 9, 2003 (as amended, amended and restated
and supplemented or otherwise modified from time to time) among the Company and
certain of the Grantors and Citibank, N.A. as collateral agent pursuant to which
the obligations under the Existing Notes were secured by certain assets
constituting Collateral (as hereinafter defined). 

 

--------------------------------------------------------------------------------


 

The holders of the 2007 Notes, the holders of the 2008 Notes and the holders of
the 2014 Notes along with the trustees under the Existing Indentures, together
with the Lenders and Agents party to the Credit Agreement and the Hedge Banks
shall be the “Secured Parties” hereunder.

 

(5) Deutsche Bank AG New York Branch, as Administrative Agent for the Lenders
and Agents party to the Credit Agreement from time to time, The Bank of New
York, as Trustee under the 2007 Notes Indenture and the 2008 Notes Indenture,
and Wilmington Trust Company, as Trustee under the 2014 Notes Indenture, the
Company and the other Grantors are party to the Collateral Agency Agreement
dated February 22, 2007 (as amended, restated, supplemented, waived or otherwise
modified or replaced from time to time, the “Collateral Agency Agreement”) in
which, among other things, the parties thereto have appointed DBTCA to act as
Collateral Agent on behalf of the Secured Parties for purposes of this
Agreement, the Revolver Intercreditor Agreement (as hereinafter defined) and the
General Intercreditor Agreement (as hereinafter defined).

 

(6) Each Grantor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule I hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein.

 

(7) Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

 

(8) It is a condition precedent to the making of Term Loan Advances under the
Credit Agreement that the Grantors shall have granted the security interest
contemplated by this Agreement.  Each Grantor will derive substantial direct and
indirect benefit from the transactions contemplated by the Loan Documents.

 

(9) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. 
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9.  “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non perfection or priority.

 

NOW, THEREFORE, in consideration of the premises, and in order to induce the
Lenders to make the Term Loan Advances under the Credit Agreement and to induce
the Hedge Banks to enter into Secured Hedge Agreements from time to time each
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:

 

Section 1. Grant of Security.  Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and

 

2

--------------------------------------------------------------------------------


 

interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

 


(A) ALL EQUIPMENT IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION, ALL
MACHINERY, TOOLS, MOTOR VEHICLES, FURNITURE AND FIXTURES, AND ALL PARTS THEREOF
AND ALL ACCESSIONS THERETO, INCLUDING, WITHOUT LIMITATION, COMPUTER PROGRAMS AND
SUPPORTING INFORMATION THAT CONSTITUTE EQUIPMENT WITHIN THE MEANING OF THE UCC
(ANY AND ALL SUCH PROPERTY BEING THE “EQUIPMENT”);


 


(B) ALL INVENTORY IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION, (I) ALL
RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS AND MATERIALS USED OR CONSUMED IN
THE MANUFACTURE, PRODUCTION, PREPARATION OR SHIPPING THEREOF, (II) GOODS IN
WHICH SUCH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR OTHER INTEREST OR RIGHT
OF ANY KIND (INCLUDING, WITHOUT LIMITATION, GOODS IN WHICH SUCH GRANTOR HAS AN
INTEREST OR RIGHT AS CONSIGNEE) AND (III) GOODS THAT ARE RETURNED TO OR
REPOSSESSED OR STOPPED IN TRANSIT BY SUCH GRANTOR), AND ALL ACCESSIONS THERETO
AND PRODUCTS THEREOF AND DOCUMENTS THEREFOR, INCLUDING, WITHOUT LIMITATION,
COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE INVENTORY WITHIN
THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE “INVENTORY”);


 


(C) ALL ACCOUNTS, CHATTEL PAPER (INCLUDING, WITHOUT LIMITATION, TANGIBLE CHATTEL
PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
PROMISSORY NOTES), DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL
INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES) AND OTHER
OBLIGATIONS OF ANY KIND, WHETHER OR NOT ARISING OUT OF OR IN CONNECTION WITH THE
SALE OR LEASE OF GOODS OR THE RENDERING OF SERVICES AND WHETHER OR NOT EARNED BY
PERFORMANCE, AND ALL RIGHTS NOW OR HEREAFTER EXISTING IN AND TO ALL SUPPORTING
OBLIGATIONS AND IN AND TO ALL SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES,
LETTERS OF CREDIT AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO THE
FOREGOING PROPERTY (ANY AND ALL OF SUCH ACCOUNTS, CHATTEL PAPER, INSTRUMENTS,
DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL INTANGIBLES AND OTHER
OBLIGATIONS, TO THE EXTENT NOT REFERRED TO IN CLAUSE (D), (E) OR (F) BELOW,
BEING THE “RECEIVABLES,” AND ANY AND ALL SUCH SUPPORTING OBLIGATIONS, SECURITY
AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER CONTRACTS
BEING THE “RELATED CONTRACTS”);


 


(D) ALL PRECIOUS METALS, INCLUDING WITHOUT LIMITATION, PLATINUM AND RHODIUM,
(ANY AND ALL SUCH PROPERTY BEING THE “PRECIOUS METALS”) USED IN THE PRODUCTION
OF INVENTORY;


 


(E) THE FOLLOWING (THE “SECURITY COLLATERAL”):


 


(I)            THE INITIAL PLEDGED EQUITY AND THE CERTIFICATES, IF ANY,
REPRESENTING THE INITIAL PLEDGED EQUITY, AND ALL DIVIDENDS, DISTRIBUTIONS,
RETURN OF CAPITAL, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE INITIAL


 

3

--------------------------------------------------------------------------------



 


PLEDGED EQUITY AND ALL WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON OR WITH
RESPECT THERETO;


 


(II)           THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT;


 


(III)          ALL ADDITIONAL SHARES OF STOCK AND OTHER EQUITY INTERESTS FROM
TIME TO TIME ACQUIRED BY SUCH GRANTOR IN ANY MANNER (SUCH SHARES AND OTHER
EQUITY INTERESTS, TOGETHER WITH THE INITIAL PLEDGED EQUITY, BEING THE “PLEDGED
EQUITY”), AND THE CERTIFICATES, IF ANY, REPRESENTING SUCH ADDITIONAL SHARES OR
OTHER EQUITY INTERESTS, AND ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH SHARES
OR OTHER EQUITY INTERESTS AND ALL WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON OR
WITH RESPECT THERETO;


 


(IV)          ALL ADDITIONAL INDEBTEDNESS FROM TIME TO TIME OWED TO SUCH
GRANTOR  (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL PLEDGED DEBT, BEING THE
“PLEDGED DEBT”) AND THE INSTRUMENTS, IF ANY, EVIDENCING SUCH INDEBTEDNESS, AND
ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH INDEBTEDNESS;


 


(V)           ANY SECURITIES ACCOUNT (THE “SECURITIES ACCOUNT”), ANY COLLATERAL
ACCOUNT (THE “COLLATERAL ACCOUNT”), ALL SECURITY ENTITLEMENTS WITH RESPECT TO
ALL FINANCIAL ASSETS FROM TIME TO TIME CREDITED TO THE SECURITIES ACCOUNT OR THE
COLLATERAL ACCOUNT, AND ALL FINANCIAL ASSETS, AND ALL DIVIDENDS, DISTRIBUTIONS,
RETURN OF CAPITAL, INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO
TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE
FOR ANY OR ALL OF SUCH SECURITY ENTITLEMENTS OR FINANCIAL ASSETS AND ALL
WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO; AND


 


(VI)          ALL OTHER INVESTMENT PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL
(A) SECURITIES, WHETHER CERTIFICATED OR UNCERTIFICATED, (B) SECURITY
ENTITLEMENTS, (C) SECURITIES ACCOUNTS, (D) COMMODITY CONTRACTS AND (E) COMMODITY
ACCOUNTS) IN WHICH SUCH GRANTOR HAS NOW, OR ACQUIRES FROM TIME TO TIME
HEREAFTER, ANY RIGHT, TITLE OR INTEREST IN ANY MANNER, AND THE CERTIFICATES OR
INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING SUCH INVESTMENT PROPERTY, AND
ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH INVESTMENT PROPERTY AND ALL
WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO;


 


(F) THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 

4

--------------------------------------------------------------------------------



 


(I)            THE PLEDGED DEPOSIT ACCOUNTS, THE COLLATERAL ACCOUNT AND ALL
FUNDS AND FINANCIAL ASSETS FROM TIME TO TIME CREDITED THERETO (INCLUDING,
WITHOUT LIMITATION, ALL CASH EQUIVALENTS), AND ALL CERTIFICATES AND INSTRUMENTS,
IF ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE PLEDGED DEPOSIT
ACCOUNTS OR THE COLLATERAL ACCOUNT;


 


(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER
INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY THE
COLLATERAL AGENT FOR OR ON BEHALF OF SUCH GRANTOR IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND


 


(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL; AND


 


(G) THE FOLLOWING (COLLECTIVELY, THE “INTELLECTUAL PROPERTY COLLATERAL”):


 


(I)            ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND STATUTORY
INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN AND ALL
IMPROVEMENTS THERETO (“PATENTS”);


 


(II)           ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS, LOGOS,
DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER SOURCE
IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO SECURITY
INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK APPLICATIONS
TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE GRANT OF A
SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH
INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN
EACH CASE, WITH THE GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”);


 


(III)          ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE (AS HEREINAFTER DEFINED), INTERNET WEB SITES AND THE CONTENT
THEREOF, WHETHER REGISTERED OR UNREGISTERED (“COPYRIGHTS”);


 


(IV)          ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING, WITHOUT
LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND DATA
FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER WITH
ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”);


 


(V)           ALL CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING, WITHOUT
LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION, DATABASES AND
DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL, MARKETING AND
BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND MARKETING PLANS AND
CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY, “TRADE SECRETS”), AND


 

5

--------------------------------------------------------------------------------



 


ALL OTHER INTELLECTUAL, INDUSTRIAL AND INTANGIBLE PROPERTY OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, INDUSTRIAL DESIGNS AND MASK WORKS;


 


(VI)          ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THOSE REGISTRATIONS AND APPLICATIONS
FOR REGISTRATION SET FORTH IN SCHEDULE III HERETO, TOGETHER WITH ALL REISSUES,
DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND
REEXAMINATIONS THEREOF ((I)-(VI) COLLECTIVELY, “IP RIGHTS”);


 


(VII)         ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH GRANTOR ACCRUING THEREUNDER OR PERTAINING THERETO;


 


(VIII)        ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH GRANTOR, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY, INCLUDING, WITHOUT
LIMITATION, THE AGREEMENTS SET FORTH IN SCHEDULE III HERETO (“IP AGREEMENTS”);
AND


 


(IX)           ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES;


 


(H) THE COMMERCIAL TORT CLAIMS DESCRIBED IN SCHEDULE IV HERETO (TOGETHER WITH
ANY COMMERCIAL TORT CLAIMS AS TO WHICH THE GRANTORS HAVE COMPLIED WITH THE
REQUIREMENTS OF SECTION 15, THE “COMMERCIAL TORT CLAIMS COLLATERAL”);


 


(I) ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, CUSTOMER LISTS, CREDIT
FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND RECORDS) OF SUCH
GRANTOR PERTAINING TO ANY OF THE COLLATERAL; AND


 


(J) ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER PAYMENTS NOW OR
HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING OBLIGATIONS RELATING
TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, PROCEEDS,
COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE PROPERTY OF THE TYPES
DESCRIBED IN CLAUSES (A) THROUGH (I) OF THIS SECTION 1) AND, TO THE EXTENT NOT
OTHERWISE INCLUDED, ALL (A) PAYMENTS UNDER INSURANCE (WHETHER OR NOT THE
COLLATERAL AGENT IS THE LOSS PAYEE THEREOF), OR ANY INDEMNITY, WARRANTY OR
GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH RESPECT TO
ANY OF THE FOREGOING COLLATERAL, AND (B) CASH (ANY AND ALL SUCH PROPERTY BEING
THE “PROCEEDS”).


 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, (a) any Intellectual Property Collateral, if the grant of such
security interest shall constitute or result in the abandonment, invalidation or
rendering unenforceable any right, title or interest of such Grantor therein;
(b) in any license, contract or agreement to which such Grantor is a party or
any of its rights or

 

6

--------------------------------------------------------------------------------


 

interests thereunder, including, without limitation, with respect to any pledged
partnership interests or any pledged limited liability company interests, to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement (including, without limitation, any partnership
agreements or any limited liability company agreements), or otherwise, is
prohibited by or result in a breach or termination of the terms of, or
constitute a default under or termination of any such license, contract or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406 of the UCC (or any successor provision) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity) or would otherwise constitute a violation of law,
regulation or policy; provided, however, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and each Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect; (c) in any of the outstanding capital stock of a “controlled foreign
corporation” as defined in the Internal Revenue Code of 1986, as amended from
time to time (each, a “Controlled Foreign Corporation”), in excess of 65% of the
voting power of all classes of capital stock of such controlled foreign
corporation entitled to vote; (d) the Chester Equipment; or (e) all equipment
and other property to the extent, but only to the extent, that such a grant
would, under the terms of any contract or agreement to which such Grantor is a
party in connection with certain industrial revenue obligations, be prohibited
by or would otherwise result in a breach or termination of the terms of, or
constitute a default under or termination of any such contract or agreement or
would otherwise constitute a violation of law, regulation or policy; provided,
however, that immediately upon the ineffectiveness, lapse or termination of any
such provision precluding the grant of security interest on such property, the
Collateral shall include, and each Grantor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect.

 

Section 2. Security for Obligations.  This Agreement secures, in the case of
each Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents and the Existing Indentures, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise (all such Obligations being the
“Secured Obligations”).  Without limiting the generality of the foregoing, this
Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and would be owed by such Grantor to
any Secured Party under the Loan Documents or the Existing Indentures but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

 

Section 3. Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document or the Existing Indentures, nor shall any
Secured Party be obligated to perform any of the obligations or

 

7

--------------------------------------------------------------------------------


 

duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

 

Section 4. Delivery and Control of Security Collateral.  (a) All certificates or
instruments representing or evidencing Security Collateral shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent.  The Collateral Agent shall
have the right at any time to exchange certificates or instruments representing
or evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.

 

(B) WITH RESPECT TO ANY SECURITY COLLATERAL THAT CONSTITUTES AN UNCERTIFICATED
SECURITY, IF REQUESTED BY THE COLLATERAL AGENT, THE RELEVANT GRANTOR WILL CAUSE
THE ISSUER THEREOF EITHER (I) TO REGISTER THE COLLATERAL AGENT AS THE REGISTERED
OWNER OF SUCH SECURITY OR (II) TO AGREE WITH SUCH GRANTOR AND THE COLLATERAL
AGENT THAT SUCH ISSUER WILL COMPLY WITH INSTRUCTIONS WITH RESPECT TO SUCH
SECURITY ORIGINATED BY THE COLLATERAL AGENT WITHOUT FURTHER CONSENT OF SUCH
GRANTOR, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (SUCH AGREEMENT BEING AN “UNCERTIFICATED SECURITY CONTROL
AGREEMENT”).

 

(C) WITH RESPECT TO THE SECURITIES ACCOUNT, THE COLLATERAL ACCOUNT AND ANY
SECURITY COLLATERAL THAT CONSTITUTES A SECURITY ENTITLEMENT AS TO WHICH THE
FINANCIAL INSTITUTION ACTING AS COLLATERAL AGENT HEREUNDER IS NOT THE SECURITIES
INTERMEDIARY, IF REASONABLY REQUESTED BY THE COLLATERAL AGENT, THE RELEVANT
GRANTOR WILL CAUSE THE SECURITIES INTERMEDIARY WITH RESPECT TO SUCH ACCOUNT OR
SECURITY ENTITLEMENT EITHER (I) TO IDENTIFY IN ITS RECORDS THE COLLATERAL AGENT
AS THE ENTITLEMENT HOLDER THEREOF OR (II) TO AGREE WITH SUCH GRANTOR AND THE
COLLATERAL AGENT THAT SUCH SECURITIES INTERMEDIARY WILL COMPLY WITH ENTITLEMENT
ORDERS ORIGINATED BY THE COLLATERAL AGENT WITHOUT FURTHER CONSENT OF SUCH
GRANTOR, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (A “SECURITIES ACCOUNT CONTROL AGREEMENT” OR
“SECURITIES/DEPOSIT ACCOUNT CONTROL AGREEMENT,” RESPECTIVELY).

 

(D) DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL
HAVE THE RIGHT, AT ANY TIME AND WITHOUT NOTICE TO ANY GRANTOR, TO TRANSFER TO OR
TO REGISTER IN THE NAME OF THE COLLATERAL AGENT OR ANY OF ITS NOMINEES ANY OR
ALL OF THE SECURITY COLLATERAL, SUBJECT ONLY TO THE REVOCABLE RIGHTS SPECIFIED
IN SECTION 12(A).  IN ADDITION, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME TO CONVERT SECURITY
COLLATERAL CONSISTING OF FINANCIAL ASSETS CREDITED TO THE SECURITIES ACCOUNT OR
THE COLLATERAL ACCOUNT TO SECURITY COLLATERAL CONSISTING OF FINANCIAL ASSETS
HELD DIRECTLY BY THE COLLATERAL AGENT, AND TO CONVERT SECURITY COLLATERAL
CONSISTING OF FINANCIAL ASSETS HELD DIRECTLY BY THE COLLATERAL AGENT TO SECURITY
COLLATERAL CONSISTING OF FINANCIAL ASSETS CREDITED TO THE SECURITIES ACCOUNT OR
THE COLLATERAL ACCOUNT.

 

(E) UPON THE REASONABLE REQUEST OF THE COLLATERAL AGENT FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR WILL NOTIFY EACH
ISSUER OF SECURITY COLLATERAL GRANTED BY IT HEREUNDER THAT SUCH SECURITY
COLLATERAL IS SUBJECT TO THE SECURITY INTEREST GRANTED HEREUNDER.  FOR PURPOSES
HEREOF, AN “EVENT OF DEFAULT” MEANS AN “EVENT OF DEFAULT” AS DEFINED IN THE
CREDIT AGREEMENT OR THE EXISTING INDENTURES.

 

8

--------------------------------------------------------------------------------

 

Section 5. Maintaining the Account Collateral.  Subject to the rights of the
Collateral Monitoring Agent under the Revolving Credit Agreement, the Security
Agreement (as defined in the Revolving Credit Agreement, the “Revolver Security
Agreement”) and the Revolver Intercreditor Agreement (as hereinafter defined),
so long as any Term Loan Advance or any other Obligation (other than contingent
obligations) of any Loan Party under any Loan Document or any Existing Indenture
shall remain unpaid or any Lender shall have any Term Loan Commitment:

 


(A) EACH GRANTOR WILL MAINTAIN DEPOSIT ACCOUNTS ONLY WITH THE FINANCIAL
INSTITUTION ACTING AS COLLATERAL AGENT HEREUNDER OR WITH A BANK (A “PLEDGED
ACCOUNT BANK”) THAT HAS AGREED WITH SUCH GRANTOR AND THE COLLATERAL AGENT TO
COMPLY WITH INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT DIRECTING THE
DISPOSITION OF FUNDS IN SUCH DEPOSIT ACCOUNT WITHOUT THE FURTHER CONSENT OF SUCH
GRANTOR, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
COLLATERAL AGENT (A “DEPOSIT ACCOUNT CONTROL AGREEMENT”); PROVIDED, HOWEVER,
THIS SECTION 5(A) SHALL NOT APPLY TO DEPOSIT ACCOUNTS (I) IN WHICH ALL FUNDS
THEREIN ARE SWEPT ON A DAILY BASIS AND ONLY TO ANOTHER DEPOSIT ACCOUNT OVER
WHICH THERE IS IN EFFECT A DEPOSIT ACCOUNT CONTROL AGREEMENT OR (II) OPERATED
SOLELY AS A PAYROLL ACCOUNT, PROVIDED, THAT NO FUNDS OR INVESTMENTS IN EXCESS OF
$10,000,000 SHALL AT ANY TIME BE ON DEPOSIT IN THE PAYROLL ACCOUNTS IN THE
AGGREGATE; PROVIDED, FURTHER, HOWEVER, THE COMPANY SHALL HAVE FORTY-FIVE DAYS
(UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT) FROM THE CLOSING DATE TO
COMPLY WITH THIS REQUIREMENTS OF THIS SECTION 5.


 


(B) SUBJECT TO SECTION 5(A), EACH GRANTOR SHALL INSTRUCT ALL OF ITS ACCOUNT
DEBTORS TO REMIT ALL PAYMENTS TO (I) THE APPLICABLE “P.O. BOXES” OR “LOCKBOX
ADDRESSES” OF THE APPLICABLE PLEDGED ACCOUNT BANKS WITH RESPECT TO ALL ACCOUNTS
OF SUCH ACCOUNT DEBTOR, WHICH REMITTANCES SHALL BE COLLECTED BY THE APPLICABLE
PLEDGED ACCOUNT BANKS AND DEPOSITED INTO THE APPLICABLE PLEDGED DEPOSIT ACCOUNT
OR (II) ANY OTHER DEPOSITS ACCOUNTS IN WHICH ALL FUNDS THEREIN ARE SWEPT ON A
DAILY BASIS AND ONLY TO ANOTHER DEPOSIT ACCOUNT OVER WHICH THERE IS IN EFFECT A
DEPOSIT ACCOUNT CONTROL AGREEMENT.


 


(C) DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, UPON NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE RESPECTIVE TRUSTEE UNDER THE RESPECTIVE EXISTING
INDENTURE, UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THE DEPOSIT
ACCOUNT CONTROL AGREEMENT, ALL AMOUNTS HELD IN ALL OF THE PLEDGED DEPOSIT
ACCOUNTS BY THE GRANTORS SHALL BE WIRED BY THE CLOSE OF BUSINESS ON EACH
BUSINESS DAY INTO AN ACCOUNT WITH THE COLLATERAL AGENT (THE “CONCENTRATION
ACCOUNT”) AND ALL COLLECTED AMOUNTS HELD IN THE CONCENTRATION ACCOUNT SHALL BE
APPLIED AS PROVIDED IN SECTION 19.

 

Section 6. Representations and Warranties.  Each Grantor represents and warrants
as follows:

 


(A) SUCH GRANTOR’S EXACT LEGAL NAME, LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF
ORGANIZATION, JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL


 

9

--------------------------------------------------------------------------------


 


IDENTIFICATION NUMBER IS SET FORTH IN SCHEDULE V HERETO.  SUCH GRANTOR HAS NO
TRADE NAMES OTHER THAN AS LISTED ON SCHEDULE III HERETO.


 


(B) SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF THE COLLATERAL GRANTED OR
PURPORTED TO BE GRANTED BY IT FREE AND CLEAR OF ANY LIEN, CLAIM, OPTION OR RIGHT
OF OTHERS, EXCEPT FOR THE SECURITY INTEREST CREATED UNDER THIS AGREEMENT OR
PERMITTED UNDER THE CREDIT AGREEMENT AND THE EXISTING INDENTURES.  NO EFFECTIVE
FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY
PART OF SUCH COLLATERAL OR LISTING SUCH GRANTOR OR ANY TRADE NAME OF SUCH
GRANTOR AS DEBTOR IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS MAY HAVE
BEEN FILED IN FAVOR OF THE COLLATERAL AGENT RELATING TO THE LOAN DOCUMENTS AND
THE EXISTING INDENTURES OR AS OTHERWISE PERMITTED UNDER THE CREDIT AGREEMENT AND
THE EXISTING INDENTURES.


 


(C) ALL OF THE EQUIPMENT AND INVENTORY OF SUCH GRANTOR ARE LOCATED AT THE PLACES
SPECIFIED THEREFOR IN SCHEDULE VI HERETO.


 


(D) NONE OF THE RECEIVABLES IS EVIDENCED BY A PROMISSORY NOTE OR OTHER
INSTRUMENT THAT HAS NOT BEEN DELIVERED TO THE COLLATERAL AGENT OR THE COLLATERAL
MONITORING AGENT UNDER THE REVOLVING SECURITY AGREEMENT.


 


(E) IF SUCH GRANTOR IS AN ISSUER OF SECURITY COLLATERAL, SUCH GRANTOR CONFIRMS
THAT IT HAS RECEIVED NOTICE OF THE SECURITY INTEREST GRANTED HEREUNDER.


 


(F) THE PLEDGED EQUITY PLEDGED BY SUCH GRANTOR AND ISSUED BY A GRANTOR HEREUNDER
HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND NON
ASSESSABLE.  TO THE BEST KNOWLEDGE OF SUCH GRANTOR, THE PLEDGED EQUITY PLEDGE BY
SUCH GRANTOR ISSUED BY A NON-GRANTOR HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED
AND IS FULLY PAID OR NON-ASSESSABLE.  THE PLEDGED DEBT PLEDGED BY SUCH GRANTOR
HEREUNDER AND ISSUED BY A GRANTOR HAS BEEN DULY AUTHORIZED, AUTHENTICATED OR
ISSUED AND DELIVERED, IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE ISSUER
THEREOF, IS EVIDENCED BY ONE OR MORE PROMISSORY NOTES (WHICH PROMISSORY NOTES
HAVE BEEN DELIVERED TO THE COLLATERAL AGENT) AND SUCH ISSUER IS NOT IN DEFAULT
UNDER THE TERMS OF SUCH PLEDGED DEBT.  TO THE BEST KNOWLEDGE OF SUCH GRANTOR,
THE PLEDGED DEBT PLEDGED BY SUCH GRANTOR ISSUED BY A NON-GRANTOR HAS BEEN DULY
AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED, IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE ISSUERS THEREOF, IS EVIDENCED BY ONE OR MORE
PROMISSORY NOTES (WHICH PROMISSORY NOTES HAVE BEEN DELIVERED TO THE COLLATERAL
AGENT) AND SUCH ISSUER IS NOT IN DEFAULT UNDER THE TERMS OF SUCH PLEDGED DEBT.


 


(G) THE INITIAL PLEDGED EQUITY PLEDGED BY SUCH GRANTOR CONSTITUTES THE
PERCENTAGE OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE ISSUERS THEREOF
INDICATED ON SCHEDULE I HERETO.  THE INITIAL PLEDGED DEBT CONSTITUTES ALL OF THE
OUTSTANDING INDEBTEDNESS OWED TO SUCH GRANTOR BY THE ISSUERS THEREOF AND IS
OUTSTANDING IN THE PRINCIPAL AMOUNT INDICATED ON SCHEDULE I HERETO.


 

10

--------------------------------------------------------------------------------


 


(H) SUCH GRANTOR HAS NO INVESTMENT PROPERTY, OTHER THAN THE INVESTMENT PROPERTY
LISTED ON SCHEDULE I HERETO AND ADDITIONAL INVESTMENT PROPERTY AS TO WHICH SUCH
GRANTOR HAS COMPLIED WITH THE REQUIREMENTS OF SECTION 4.


 


(I) SUCH GRANTOR HAS NO DEPOSIT ACCOUNTS, OTHER THAN THE PLEDGED DEPOSIT
ACCOUNTS LISTED ON SCHEDULE II HERETO AND ADDITIONAL PLEDGED DEPOSIT ACCOUNTS AS
TO WHICH SUCH GRANTOR HAS COMPLIED WITH THE APPLICABLE REQUIREMENTS OF
SECTION 5.


 


(J) SUCH GRANTOR IS NOT A BENEFICIARY OR ASSIGNEE UNDER ANY LETTER OF CREDIT,
OTHER THAN THE LETTERS OF CREDIT DESCRIBED IN SCHEDULE VII HERETO AND ADDITIONAL
LETTERS OF CREDIT AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH THE REQUIREMENTS OF
SECTION 13.


 


(K) THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A VALID SECURITY INTEREST IN THE COLLATERAL GRANTED BY SUCH
GRANTOR, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS; EXCEPT FOR THE FILING
OF FINANCING STATEMENTS UNDER THE UCC OR THE OTHER FILINGS REFERRED TO IN
PARAGRAPH (L) BELOW, ALL FILINGS AND OTHER ACTIONS NECESSARY TO PERFECT THE
SECURITY INTEREST IN THE COLLATERAL GRANTED BY SUCH GRANTOR HAVE BEEN DULY MADE
OR TAKEN AND ARE IN FULL FORCE AND EFFECT; AND SUCH SECURITY INTEREST IS FIRST
PRIORITY WITH THE EXCEPTION OF THE SECURITY INTEREST IN THE REVOLVER COLLATERAL
(AS DEFINED UNDER THE GENERAL INTERCREDITOR AGREEMENT (AS HEREINAFTER DEFINED)),
WHICH IS SECOND PRIORITY.


 


(L) NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR OF THE SECURITY INTEREST GRANTED
HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY
SUCH GRANTOR, (II) THE PERFECTION OR MAINTENANCE OF THE SECURITY INTEREST
CREATED HEREUNDER (INCLUDING THE FIRST PRIORITY NATURE OF SUCH SECURITY
INTEREST), EXCEPT FOR THE FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER
THE UCC, WHICH FINANCING STATEMENTS HAVE BEEN DULY FILED AND ARE IN FULL FORCE
AND EFFECT, ACTIONS NECESSARY TO OBTAIN CONTROL OF COLLATERAL AS PROVIDED IN
SECTIONS 9-104, 9-106 AND 9-107 OF THE UCC BUT EXCLUDING ACTIONS NECESSARY TO
PERFECT THE COLLATERAL AGENT’S SECURITY INTEREST WITH RESPECT TO COLLATERAL
EVIDENCED BY A CERTIFICATE OF TITLE, AND THE RECORDATION OF THE INTELLECTUAL
PROPERTY SECURITY AGREEMENTS REFERRED TO IN SECTION 11(F) WITH THE U.S. PATENT
AND TRADEMARK OFFICE AND THE U.S. COPYRIGHT OFFICE, WHICH AGREEMENTS HAVE BEEN
DULY RECORDED AND ARE IN FULL FORCE AND EFFECT, AND THE ACTIONS DESCRIBED IN
SECTION 4 WITH RESPECT TO THE SECURITY COLLATERAL, WHICH ACTIONS HAVE BEEN TAKEN
AND ARE IN FULL FORCE AND EFFECT, OR (III) THE EXERCISE BY THE COLLATERAL AGENT
OF ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN
RESPECT OF THE COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED
IN CONNECTION WITH THE DISPOSITION OF ANY PORTION OF THE SECURITY COLLATERAL BY
LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES GENERALLY.


 

11

--------------------------------------------------------------------------------


 


(M) THE INVENTORY THAT HAS BEEN PRODUCED OR DISTRIBUTED BY SUCH GRANTOR HAS BEEN
PRODUCED IN COMPLIANCE WITH ALL REQUIREMENTS OF APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, THE FAIR LABOR STANDARDS ACT.


 


(N) AS TO ITSELF AND ITS INTELLECTUAL PROPERTY COLLATERAL:


 


(I)            THE OPERATION OF SUCH GRANTOR’S BUSINESS AS CURRENTLY CONDUCTED
OR AS NOW CONTEMPLATED TO BE CONDUCTED AND THE USE OF THE INTELLECTUAL PROPERTY
COLLATERAL IN CONNECTION THEREWITH DO NOT, TO SUCH GRANTOR’S KNOWLEDGE, CONFLICT
WITH, INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


 


(II)           SUCH GRANTOR IS THE EXCLUSIVE OWNER OF ALL RIGHT, TITLE AND
INTEREST IN AND TO THE INTELLECTUAL PROPERTY COLLATERAL, EXCEPT AS SET FORTH ON
SCHEDULE III(A) HERETO, AND IS ENTITLED TO USE ALL INTELLECTUAL PROPERTY
COLLATERAL SUBJECT ONLY TO THE TERMS OF THE IP AGREEMENTS.


 


(III)          THE INTELLECTUAL PROPERTY COLLATERAL SET FORTH ON SCHEDULE III
HERETO INCLUDES ALL OF THE PATENTS, PATENT APPLICATIONS, DOMAIN NAMES, TRADEMARK
REGISTRATIONS AND APPLICATIONS, AND COPYRIGHT REGISTRATIONS AND APPLICATIONS
OWNED BY SUCH GRANTOR AND ALL IP AGREEMENTS TO WHICH SUCH GRANTOR IS A PARTY OR
BENEFICIARY AS OF THE DATE HEREOF.


 


(IV)          THE INTELLECTUAL PROPERTY COLLATERAL MATERIAL TO THE BUSINESS OF
THE GRANTORS IS SUBSISTING AND HAS NOT BEEN ADJUDGED INVALID OR UNENFORCEABLE IN
WHOLE OR PART, AND TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, IS VALID AND
ENFORCEABLE.  SUCH GRANTOR IS NOT AWARE OF ANY USES OF ANY ITEM OF INTELLECTUAL
PROPERTY COLLATERAL THAT COULD BE EXPECTED TO LEAD TO SUCH ITEM BECOMING INVALID
OR UNENFORCEABLE.


 


(V)           AS TO EACH ITEM OF INTELLECTUAL PROPERTY COLLATERAL MATERIAL TO
THE BUSINESS OF THE GRANTORS, SUCH GRANTOR HAS MADE OR PERFORMED ALL FILINGS,
RECORDINGS AND OTHER ACTS AND HAS PAID ALL REQUIRED FEES AND TAXES TO MAINTAIN
AND PROTECT ITS INTEREST IN EACH SUCH ITEM OF INTELLECTUAL PROPERTY COLLATERAL
IN FULL FORCE AND EFFECT THROUGHOUT THE WORLD, INCLUDING, WITHOUT LIMITATION,
RECORDATIONS OF ANY OF ITS INTERESTS IN THE PATENTS AND TRADEMARKS WITH THE U.S.
PATENT AND TRADEMARK OFFICE AND IN CORRESPONDING NATIONAL AND INTERNATIONAL
PATENT OFFICES, AND RECORDATION OF ANY OF ITS INTERESTS IN THE COPYRIGHTS WITH
THE U.S. COPYRIGHT OFFICE AND IN CORRESPONDING NATIONAL AND INTERNATIONAL
COPYRIGHT OFFICES.  SUCH GRANTOR HAS USED PROPER STATUTORY NOTICE IN CONNECTION
WITH ITS USE OF EACH PATENT, TRADEMARK AND COPYRIGHT IN THE INTELLECTUAL
PROPERTY COLLATERAL MATERIAL TO THE BUSINESS OF THE GRANTORS.


 


(VI)          NO CLAIM, ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING
HAS BEEN ASSERTED OR IS PENDING OR, TO SUCH GRANTOR’S KNOWLEDGE, THREATENED
AGAINST SUCH GRANTOR (A) BASED UPON OR CHALLENGING OR SEEKING TO DENY OR
RESTRICT THE GRANTOR’S RIGHTS IN OR USE OF ANY OF THE INTELLECTUAL PROPERTY
COLLATERAL MATERIAL TO


 

12

--------------------------------------------------------------------------------


 


THE BUSINESS OF THE GRANTORS, (B) TO SUCH GRANTOR’S KNOWLEDGE, ALLEGING THAT THE
GRANTOR’S RIGHTS IN OR USE OF THE INTELLECTUAL PROPERTY COLLATERAL OR THAT ANY
SERVICES PROVIDED BY, PROCESSES USED BY, OR PRODUCTS MANUFACTURED OR SOLD BY,
SUCH GRANTOR INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE ANY
PATENT, TRADEMARK, COPYRIGHT OR ANY OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY,
OR (C) ALLEGING THAT THE INTELLECTUAL PROPERTY COLLATERAL IS BEING LICENSED OR
SUBLICENSED IN VIOLATION OR CONTRAVENTION OF THE TERMS OF ANY LICENSE OR OTHER
AGREEMENT.  TO SUCH GRANTOR’S KNOWLEDGE, NO PERSON IS ENGAGING IN ANY ACTIVITY
THAT INFRINGES, MISAPPROPRIATES, DILUTES, MISUSES OR OTHERWISE VIOLATES THE
INTELLECTUAL PROPERTY COLLATERAL OR THE GRANTOR’S RIGHTS IN OR USE THEREOF. 
EXCEPT AS SET FORTH ON SCHEDULE III HERETO, SUCH GRANTOR HAS NOT GRANTED ANY
LICENSE, RELEASE, COVENANT NOT TO SUE, NON-ASSERTION ASSURANCE, OR OTHER RIGHT
TO ANY PERSON WITH RESPECT TO ANY PART OF THE INTELLECTUAL PROPERTY COLLATERAL. 
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS
WILL NOT RESULT IN THE TERMINATION OR IMPAIRMENT OF ANY OF THE INTELLECTUAL
PROPERTY COLLATERAL.


 


(VII)         WITH RESPECT TO EACH IP AGREEMENT, TO SUCH GRANTOR’S KNOWLEDGE:
(A) SUCH IP AGREEMENT IS VALID AND BINDING AND IN FULL FORCE AND EFFECT AND
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE RESPECTIVE PARTIES THERETO WITH
RESPECT TO THE SUBJECT MATTER THEREOF; (B) SUCH IP AGREEMENT WILL NOT CEASE TO
BE VALID AND BINDING AND IN FULL FORCE AND EFFECT ON TERMS IDENTICAL TO THOSE
CURRENTLY IN EFFECT AS A RESULT OF THE RIGHTS AND INTEREST GRANTED HEREIN, NOR
WILL THE GRANT OF SUCH RIGHTS AND INTEREST CONSTITUTE A BREACH OR DEFAULT UNDER
SUCH IP AGREEMENT OR OTHERWISE GIVE ANY PARTY THERETO A RIGHT TO TERMINATE SUCH
IP AGREEMENT; (C) SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF TERMINATION OR
CANCELLATION UNDER SUCH IP AGREEMENT; (D) SUCH GRANTOR HAS NOT RECEIVED ANY
NOTICE OF A BREACH OR DEFAULT UNDER SUCH IP AGREEMENT, WHICH BREACH OR DEFAULT
HAS NOT BEEN CURED; (E) SUCH GRANTOR HAS NOT GRANTED TO ANY OTHER THIRD PARTY
ANY RIGHTS, ADVERSE OR OTHERWISE, UNDER SUCH IP AGREEMENT; AND (F) NEITHER SUCH
GRANTOR NOR ANY OTHER PARTY TO SUCH IP AGREEMENT IS IN BREACH OR DEFAULT THEREOF
IN ANY MATERIAL RESPECT, AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT OR PERMIT TERMINATION,
MODIFICATION OR ACCELERATION UNDER SUCH IP AGREEMENT.


 


(VIII)        TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, (A) NONE OF THE TRADE
SECRETS OF SUCH GRANTOR HAS BEEN USED, DIVULGED, DISCLOSED OR APPROPRIATED TO
THE DETRIMENT OF SUCH GRANTOR FOR THE BENEFIT OF ANY OTHER PERSON OTHER THAN
SUCH GRANTOR; (B) NO EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT OF SUCH GRANTOR
HAS MISAPPROPRIATED ANY TRADE SECRETS OF ANY OTHER PERSON IN THE COURSE OF THE
PERFORMANCE OF HIS OR HER DUTIES AS AN EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT
OF SUCH GRANTOR; AND (C) NO EMPLOYEE, INDEPENDENT CONTRACTOR OR AGENT OF SUCH
GRANTOR IS IN DEFAULT OR MATERIAL BREACH OF ANY TERM OF ANY EMPLOYMENT
AGREEMENT, NON-DISCLOSURE AGREEMENT, ASSIGNMENT OF INVENTIONS AGREEMENT OR
SIMILAR AGREEMENT OR CONTRACT RELATING IN ANY WAY TO THE PROTECTION, OWNERSHIP,
DEVELOPMENT, USE OR TRANSFER OF SUCH GRANTOR’S INTELLECTUAL PROPERTY COLLATERAL.


 

13

--------------------------------------------------------------------------------


 


(IX)           NO GRANTOR OR INTELLECTUAL PROPERTY COLLATERAL IS SUBJECT TO ANY
OUTSTANDING CONSENT, SETTLEMENT, DECREE, ORDER, INJUNCTION, JUDGMENT OR RULING
RESTRICTING THE USE OF ANY INTELLECTUAL PROPERTY COLLATERAL THAT IS MATERIAL TO
THE BUSINESS OF THE GRANTORS OR THAT WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY
OF SUCH MATERIAL INTELLECTUAL PROPERTY COLLATERAL.


 


(X)            SUCH GRANTOR OWNS, OR POSSESSES THE VALID RIGHT TO USE, ALL
INTELLECTUAL PROPERTY COLLATERAL USED IN OR OTHERWISE NECESSARY TO CARRY ON SUCH
GRANTOR’S BUSINESS AS CURRENTLY CONDUCTED OR AS NOW CONTEMPLATED TO BE
CONDUCTED, ALL OF WHICH RIGHTS SHALL SURVIVE UNCHANGED THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THERE ARE NO OTHER IP RIGHTS THAT
ARE MATERIAL TO OR NECESSARY FOR THE OPERATION OF THE GRANTORS’ BUSINESS OR FOR
THE CONTINUED OPERATION OF THE GRANTORS’ BUSINESS IMMEDIATELY AFTER THE DATE
HEREOF IN SUBSTANTIALLY THE SAME MANNER AS OPERATED PRIOR TO THE DATE HEREOF.


 


(O) SUCH GRANTOR HAS NO COMMERCIAL TORT CLAIMS AS OF THE DATE HEREOF OTHER THAN
THOSE LISTED IN SCHEDULE IV HERETO AND ADDITIONAL COMMERCIAL TORT CLAIMS AS TO
WHICH SUCH GRANTOR HAS COMPLIED WITH THE REQUIREMENTS OF SECTION 14.


 

Section 7. Further Assurances.  (a)  Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Collateral Agent
may reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor.  Without limiting the
generality of the foregoing, each Grantor will promptly with respect to
Collateral of such Grantor, at the reasonable request of the Collateral Agent: 
(i) mark conspicuously each document included in Inventory, each chattel paper
included in Receivables, each Related Contract, and, at the reasonable request
of the Collateral Agent, each of its records pertaining to such Collateral with
a legend, in form and substance reasonably satisfactory to the Collateral Agent,
indicating that such document, chattel paper, Related Contract, or Collateral is
subject to the security interest granted hereby; (ii) if any such Collateral
shall be evidenced by a promissory note or other instrument, deliver and pledge
to the Collateral Agent hereunder such note or instrument duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Collateral Agent; (iii) file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder; and (iv) deliver
to the Collateral Agent evidence that all other actions that the Collateral
Agent may deem reasonably necessary or desirable in order to perfect and protect
the security interest granted or purported to be granted by such Grantor under
this Agreement have been taken.

 

(B) EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT OR ITS AGENT, SUB-AGENT
OR DESIGNEE TO FILE ONE OR MORE FINANCING OR CONTINUATION STATEMENTS, AND
AMENDMENTS THERETO, INCLUDING, WITHOUT LIMITATION, ONE OR MORE FINANCING
STATEMENTS INDICATING THAT SUCH FINANCING

 

14

--------------------------------------------------------------------------------


 

STATEMENTS COVER ALL ASSETS OR ALL PERSONAL PROPERTY (OR WORDS OF SIMILAR
EFFECT) OF SUCH GRANTOR, REGARDLESS OF WHETHER ANY PARTICULAR ASSET DESCRIBED IN
SUCH FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE GRANTING
CLAUSE OF THIS AGREEMENT.  A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT
SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.  EACH
GRANTOR RATIFIES ITS AUTHORIZATION FOR THE COLLATERAL AGENT OR ITS AGENT,
SUB-AGENT OR DESIGNEE TO HAVE FILED SUCH FINANCING STATEMENTS, CONTINUATION
STATEMENTS OR AMENDMENTS FILED PRIOR TO THE DATE HEREOF.

 

(C) EACH GRANTOR WILL FURNISH TO THE COLLATERAL AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL OF
SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.

 

Section 8. As to Equipment and Inventory.  (a)  Each Grantor will cause its
Equipment to be maintained and preserved in the same condition, repair and
working order as when new, ordinary wear and tear excepted, and will forthwith,
or in the case of any loss or damage to any of such Equipment as soon as
practicable after the occurrence thereof, make or cause to be made all repairs,
replacements and other improvements in connection therewith that are necessary
or desirable to such end.

 

(B) EACH GRANTOR WILL PAY PROMPTLY WHEN DUE ALL PROPERTY AND OTHER TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON, AND ALL CLAIMS
(INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, MATERIALS AND SUPPLIES)
AGAINST, ITS EQUIPMENT AND INVENTORY, EXCEPT TO THE EXTENT PAYMENT THEREOF IS
NOT REQUIRED BY SECTION 5.01(B) OF THE CREDIT AGREEMENT OR SECTION 4.04 OF EACH
OF THE EXISTING INDENTURES.  IN PRODUCING ITS INVENTORY, EACH GRANTOR WILL
COMPLY WITH THE REQUIREMENTS OF THE FAIR LABOR STANDARDS ACT.

 

(C) THE COLLATERAL AGENT ACKNOWLEDGES THAT EACH GRANTOR HAS GRANTED TO THE
REVOLVER COLLATERAL AGENT (AS DEFINED IN THE GENERAL INTERCREDITOR AGREEMENT),
FOR USE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
(AS DEFINED IN THE REVOLVING CREDIT AGREEMENT), THE IRREVOCABLE, NON-EXCLUSIVE
RIGHT AND LICENSE TO USE ALL PRESENT AND FUTURE TRADEMARKS, TRADE NAMES,
COPYRIGHTS, PATENTS OR TECHNICAL PROCESSES OWNED OR USED BY SUCH GRANTOR THAT
RELATE TO THE REVOLVER COLLATERAL (AS DEFINED IN THE GENERAL INTERCREDITOR
AGREEMENT) AND ANY OTHER COLLATERAL GRANTED BY SUCH GRANTOR AS SECURITY FOR THE
SECURED OBLIGATIONS (AS DEFINED IN THE REVOLVER SECURITY AGREEMENT), TOGETHER
WITH ANY GOODWILL ASSOCIATED THEREWITH, ALL TO THE EXTENT NECESSARY TO ENABLE
THE REVOLVER COLLATERAL AGENT TO REALIZE ON, AND EXERCISE ALL RIGHTS OF THE
REVOLVER COLLATERAL AGENT AND THE LENDER PARTIES UNDER THE REVOLVING CREDIT
AGREEMENT IN RELATION TO, THE REVOLVER COLLATERAL.  THIS RIGHT SHALL INURE TO
THE BENEFIT OF ALL SUCCESSORS, ASSIGNS AND TRANSFEREES OF THE REVOLVER
COLLATERAL AGENT.  SUCH RIGHT AND LICENSE SHALL BE GRANTED FREE OF CHARGE,
WITHOUT REQUIREMENT THAT ANY MONETARY PAYMENT WHATSOEVER BE MADE TO SUCH
GRANTOR.

 

Section 9. Insurance.  (a)  Each Grantor will, at its own expense, maintain
insurance with respect to its Equipment and Inventory in such amounts, against
such risks, in such form and with such insurers consistent with industry
standards.  Subject to the rights of the Revolver Collateral Agent under the
Revolver Security Agreement and the Revolver Intercreditor Agreement, each
policy of each Grantor for liability insurance shall provide for all

 

15

--------------------------------------------------------------------------------


 

losses to be paid on behalf of the Collateral Agent and such Grantor as their
interests may appear.  Subject to the rights of the Revolver Collateral Agent
under the Revolver Security Agreement and the Revolver Intercreditor Agreement,
each such policy shall in addition (i) name such Grantor and the Collateral
Agent as insured parties thereunder (without any representation or warranty by
or obligation upon the Collateral Agent) as their interests may appear,
(ii) contain the agreement by the insurer that any loss thereunder shall be
payable to the Collateral Agent notwithstanding any action, inaction or breach
of representation or warranty by such Grantor, (iii) provide that there shall be
no recourse against the Collateral Agent for payment of premiums or other
amounts with respect thereto and (iv) provide that at least 10 days’ prior
written notice of cancellation or of lapse shall be given to the Collateral
Agent by the insurer.  Further, each Grantor will, at the request of the
Collateral Agent, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of Section 9 and cause the
insurers to acknowledge notice of such assignment.

 

(B) REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY ANY GRANTOR
PURSUANT TO THIS SECTION 9 MAY BE PAID DIRECTLY TO THE PERSON WHO SHALL HAVE
INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN CASE OF ANY LOSS INVOLVING
DAMAGE TO EQUIPMENT OR INVENTORY WHEN SUBSECTION (C) OF THIS SECTION 9 IS NOT
APPLICABLE, THE APPLICABLE GRANTOR WILL MAKE OR CAUSE TO BE MADE THE NECESSARY
REPAIRS TO OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY, AND ANY PROCEEDS OF
INSURANCE PROPERLY RECEIVED BY OR RELEASED TO SUCH GRANTOR SHALL BE USED BY SUCH
GRANTOR, EXCEPT AS OTHERWISE PERMITTED BY THE CREDIT AGREEMENT, TO PAY OR AS
REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR REPLACEMENTS.

 

(C) SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INSURANCE PAYMENTS RECEIVED BY THE COLLATERAL AGENT IN CONNECTION WITH ANY LOSS,
DAMAGE OR DESTRUCTION OF ANY INVENTORY OR EQUIPMENT WILL BE RELEASED BY THE
COLLATERAL AGENT TO THE APPLICABLE GRANTOR.

 

Section 10. Post-Closing Changes; Collections on Receivables and Related
Contracts.  (a)  No Grantor will change its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Section 6(a) of this Agreement without first giving at least 15
days’ prior written notice to the Collateral Agent and taking all action
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement.  Each Grantor will hold and
preserve its records relating to the Collateral, including, without limitation,
Related Contracts, and will permit representatives of the Collateral Agent at
any time during normal business hours to inspect and make abstracts from such
records and other documents.  If any Grantor does not have an organizational
identification number and later obtains one, it will forthwith notify the
Collateral Agent of such organizational identification number.

 

(B) EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH GRANTOR WILL
CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE SUCH
GRANTOR UNDER THE RECEIVABLES AND RELATED CONTRACTS.  IN CONNECTION WITH SUCH
COLLECTIONS, SUBJECT IN THE CASE OF RECEIVABLES AND RELATED CONTRACTS TO THE
RIGHTS OF THE COLLATERAL MONITORING AGENT UNDER THE REVOLVER SECURITY AGREEMENT,
SUCH GRANTOR MAY TAKE (AND, AT THE COLLATERAL AGENT’S DIRECTION DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WILL TAKE) SUCH ACTION AS SUCH GRANTOR OR
THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE COLLECTION OF
RECEIVABLES AND

 

16

--------------------------------------------------------------------------------


 

RELATED CONTRACTS; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL HAVE THE
RIGHT AT ANY TIME, UPON WRITTEN INSTRUCTIONS OF THE REQUIRED LENDER
REPRESENTATIVES (AS DEFINED IN THE COLLATERAL AGENCY AGREEMENT) UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND UPON WRITTEN
NOTICE TO SUCH GRANTOR OF ITS INTENTION TO DO SO, TO NOTIFY THE OBLIGORS UNDER
ANY RECEIVABLES AND RELATED CONTRACTS OF THE ASSIGNMENT OF SUCH RECEIVABLES AND
RELATED CONTRACTS TO THE COLLATERAL AGENT AND TO DIRECT SUCH OBLIGORS TO MAKE
PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY
TO THE COLLATERAL AGENT AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF SUCH
GRANTOR, TO ENFORCE COLLECTION OF ANY SUCH RECEIVABLES AND RELATED CONTRACTS, TO
ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER
AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE DONE, AND TO OTHERWISE
EXERCISE ALL RIGHTS WITH RESPECT TO SUCH RECEIVABLES AND RELATED CONTRACTS,
INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH SET FORTH IN SECTION 9-607 OF THE
UCC.  AFTER RECEIPT BY ANY GRANTOR OF THE NOTICE FROM THE COLLATERAL AGENT
REFERRED TO IN THE PROVISO TO THE PRECEDING SENTENCE, (I) ALL AMOUNTS AND
PROCEEDS (INCLUDING, WITHOUT LIMITATION, INSTRUMENTS) RECEIVED BY SUCH GRANTOR
IN RESPECT OF THE RECEIVABLES AND RELATED CONTRACTS OF SUCH GRANTOR SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO
THE COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT) TO BE DEPOSITED IN THE COLLATERAL ACCOUNT AND EITHER (A) RELEASED
TO SUCH GRANTOR SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR (B) IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
APPLIED AS PROVIDED IN SECTION 20(B) AND (II) SUCH GRANTOR WILL NOT ADJUST,
SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY RECEIVABLE OR AMOUNT DUE ON
ANY OR RELATED CONTRACT, RELEASE WHOLLY OR PARTLY ANY OBLIGOR THEREOF OR ALLOW
ANY CREDIT OR DISCOUNT THEREON.  NO GRANTOR WILL PERMIT OR CONSENT TO THE
SUBORDINATION OF ITS RIGHT TO PAYMENT UNDER ANY OF THE RECEIVABLES AND RELATED
CONTRACTS TO ANY OTHER INDEBTEDNESS OR OBLIGATIONS OF THE OBLIGOR THEREOF.

 

Section 11. As to Intellectual Property Collateral.  (a)  With respect to each
item of its Intellectual Property Collateral material to the business of the
Grantors, each Grantor agrees to take, at its expense, all reasonable steps, and
shall not knowingly omit to do any act, including, without limitation, in the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (i) maintain the validity and enforceability of such
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.  No Grantor shall, without the written consent of
the Collateral Agent, discontinue use of or otherwise abandon any Intellectual
Property Collateral material to the business of the Grantors, or abandon any
right to file an application for patent, trademark, or copyright, unless such
Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Grantor’s business and that the loss thereof would not be
reasonably likely to have a Material Adverse Effect.

 

17

--------------------------------------------------------------------------------


 

(B) EACH GRANTOR AGREES PROMPTLY TO NOTIFY THE COLLATERAL AGENT IF SUCH GRANTOR
BECOMES AWARE (I) THAT ANY ITEM OF THE INTELLECTUAL PROPERTY COLLATERAL MATERIAL
TO THE BUSINESS OF THE GRANTORS MAY HAVE BECOME ABANDONED, PLACED IN THE PUBLIC
DOMAIN, INVALID OR UNENFORCEABLE, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT
REGARDING SUCH GRANTOR’S OWNERSHIP OR USE OF ANY SUCH INTELLECTUAL PROPERTY
COLLATERAL OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP AND MAINTAIN AND ENFORCE
THE SAME, OR (II) OF ANY ADVERSE DETERMINATION OR THE INSTITUTION OF ANY
PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF ANY PROCEEDING IN
THE U.S. PATENT AND TRADEMARK OFFICE OR ANY COURT) REGARDING ANY ITEM OF THE
INTELLECTUAL PROPERTY COLLATERAL MATERIAL TO THE BUSINESS OF THE GRANTORS.

 

(C) IN THE EVENT THAT ANY GRANTOR BECOMES AWARE THAT ANY ITEM OF THE
INTELLECTUAL PROPERTY COLLATERAL MATERIAL TO THE BUSINESS OF THE GRANTORS IS
BEING INFRINGED OR MISAPPROPRIATED BY A THIRD PARTY, SUCH GRANTOR SHALL PROMPTLY
NOTIFY THE COLLATERAL AGENT AND SHALL TAKE ALL REASONABLE ACTIONS, AT ITS
EXPENSE, TO PROTECT OR ENFORCE SUCH INTELLECTUAL PROPERTY COLLATERAL, INCLUDING,
WITHOUT LIMITATION, SUING FOR INFRINGEMENT OR MISAPPROPRIATION AND FOR AN
INJUNCTION AGAINST SUCH INFRINGEMENT OR MISAPPROPRIATION.

 

(D) EACH GRANTOR SHALL USE PROPER STATUTORY NOTICE IN CONNECTION WITH ITS USE OF
EACH ITEM OF ITS INTELLECTUAL PROPERTY COLLATERAL.

 

(E) EACH GRANTOR SHALL TAKE ALL STEPS WHICH IT OR THE COLLATERAL AGENT DEEMS
REASONABLE AND APPROPRIATE UNDER THE CIRCUMSTANCES TO PRESERVE AND PROTECT EACH
ITEM OF ITS INTELLECTUAL PROPERTY COLLATERAL MATERIAL TO THE BUSINESS OF THE
GRANTORS, INCLUDING, WITHOUT LIMITATION, MAINTAINING THE QUALITY OF ANY AND ALL
PRODUCTS OR SERVICES USED OR PROVIDED IN CONNECTION WITH ANY OF THE MATERIAL
TRADEMARKS, CONSISTENT WITH THE QUALITY OF THE PRODUCTS AND SERVICES AS OF THE
DATE HEREOF, AND TAKING ALL STEPS NECESSARY TO ENSURE THAT ALL LICENSED USERS OF
ANY OF THE MATERIAL TRADEMARKS USE SUCH CONSISTENT STANDARDS OF QUALITY.

 

(F) WITH RESPECT TO ITS INTELLECTUAL PROPERTY COLLATERAL, EACH GRANTOR AGREES TO
EXECUTE OR OTHERWISE AUTHENTICATE AN AGREEMENT, IN SUBSTANTIALLY THE FORM SET
FORTH IN EXHIBIT A HERETO OR OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO THE
COLLATERAL AGENT (AN “INTELLECTUAL PROPERTY SECURITY AGREEMENT”), FOR RECORDING
THE SECURITY INTEREST GRANTED HEREUNDER TO THE COLLATERAL AGENT IN SUCH
INTELLECTUAL PROPERTY COLLATERAL WITH THE U.S. PATENT AND TRADEMARK OFFICE, THE
U.S. COPYRIGHT OFFICE AND ANY OTHER GOVERNMENTAL AUTHORITIES NECESSARY TO
PERFECT THE SECURITY INTEREST HEREUNDER IN SUCH INTELLECTUAL PROPERTY
COLLATERAL.

 

(G) EACH GRANTOR AGREES THAT SHOULD IT OBTAIN AN OWNERSHIP INTEREST IN OR
LICENSE TO ANY ITEM OF THE TYPE SET FORTH IN SECTION 1(G) THAT IS NOT ON THE
DATE HEREOF A PART OF THE INTELLECTUAL PROPERTY COLLATERAL (“AFTER-ACQUIRED
INTELLECTUAL PROPERTY”) (I) THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY
APPLY THERETO, AND (II) ANY SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY AND, IN
THE CASE OF TRADEMARKS, THE GOODWILL SYMBOLIZED THEREBY, SHALL AUTOMATICALLY
BECOME PART OF THE INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT WITH RESPECT THERETO.  AT THE END OF EACH FISCAL
QUARTER OF THE COMPANY, EACH GRANTOR SHALL GIVE PROMPT WRITTEN NOTICE TO THE
COLLATERAL AGENT IDENTIFYING THE AFTER-ACQUIRED INTELLECTUAL PROPERTY ACQUIRED
DURING SUCH FISCAL QUARTER, AND SUCH GRANTOR SHALL EXECUTE AND DELIVER TO THE
COLLATERAL AGENT WITH SUCH WRITTEN NOTICE, OR OTHERWISE AUTHENTICATE, AN
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO OR OTHERWISE IN FORM AND
SUBSTANCE SATISFACTORY TO

 

18

--------------------------------------------------------------------------------


 

THE COLLATERAL AGENT (AN “IP SECURITY AGREEMENT SUPPLEMENT”) COVERING SUCH
AFTER-ACQUIRED INTELLECTUAL PROPERTY, WHICH IP SECURITY AGREEMENT SUPPLEMENT
SHALL BE RECORDED WITH THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT
OFFICE AND ANY OTHER GOVERNMENTAL AUTHORITIES NECESSARY TO PERFECT THE SECURITY
INTEREST HEREUNDER IN SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY.

 

(H) ON OR PRIOR TO A DATE THAT IS 60 DAYS AFTER THE CLOSING DATE, OR SUCH LATER
DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE, WHICH DETERMINATION SHALL NOT BE
UNREASONABLY WITHHELD AFTER ANY REQUEST FOR EXTENSION BY THE COMPANY, THE
ADMINISTRATIVE AGENT SHALL RECEIVE A CERTIFICATE FROM A RESPONSIBLE OFFICER OF
THE COMPANY CONFIRMING THAT ALL ACTIONS SET FORTH ON SCHEDULE VIII HAVE BEEN
COMPLETED; PROVIDED, THAT, WITH RESPECT TO ANY ACTIONS TO BE TAKEN THAT HAVE NOT
BEEN COMPLETED BY SUCH DATE, THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
REASONABLE JUDGMENT TO WAIVE SUCH ACTIONS IF IT REASONABLY DETERMINES THAT THE
COST OF COMPLETING SUCH ACTION IS EXCESSIVE IN RELATION TO THE BENEFITS AFFORDED
TO THE SECURED PARTIES THEREBY.  IN ADDITION, SUCH GRANTOR SHALL TAKE ALL
COMMERCIALLY REASONABLE ACTIONS TO COMPLETE THE ACTIONS SET FORTH ON SCHEDULE
VIII AS SOON AS REASONABLY PRACTICAL AFTER THE CLOSING DATE.

 

Section 12. Voting Rights; Dividends; Etc.  (a)  So long as no Event of Default
shall have occurred and be continuing:

 

(I)            EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND
OTHER CONSENSUAL RIGHTS PERTAINING TO THE SECURITY COLLATERAL OF SUCH GRANTOR OR
ANY PART THEREOF FOR ANY PURPOSE.

 

(II)           EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS PAID IN RESPECT OF THE SECURITY
COLLATERAL OF SUCH GRANTOR IF AND TO THE EXTENT THAT THE PAYMENT THEREOF IS NOT
OTHERWISE PROHIBITED BY THE TERMS OF THE LOAN DOCUMENTS AND THE EXISTING
INDENTURES; PROVIDED, HOWEVER, THAT ANY AND ALL INSTRUMENTS RECEIVED, RECEIVABLE
OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR, ANY SECURITY
COLLATERAL, SHALL BE, AND SHALL BE FORTHWITH DELIVERED TO THE COLLATERAL AGENT
TO HOLD AS, SECURITY COLLATERAL AND SHALL, IF RECEIVED BY SUCH GRANTOR, BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, BE SEGREGATED FROM
THE OTHER PROPERTY OR FUNDS OF SUCH GRANTOR AND BE FORTHWITH DELIVERED TO THE
COLLATERAL AGENT AS SECURITY COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY INDORSEMENT).

 

(III)          THE COLLATERAL AGENT WILL EXECUTE AND DELIVER (OR CAUSE TO BE
EXECUTED AND DELIVERED) TO EACH GRANTOR ALL SUCH PROXIES AND OTHER INSTRUMENTS
AS SUCH GRANTOR MAY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING SUCH GRANTOR
TO EXERCISE THE VOTING AND OTHER RIGHTS THAT IT IS ENTITLED TO EXERCISE PURSUANT
TO PARAGRAPH (I) ABOVE AND TO RECEIVE THE DIVIDENDS OR INTEREST PAYMENTS THAT IT
IS AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO PARAGRAPH (II) ABOVE.

 

(B) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:

 

(I)            ALL RIGHTS OF EACH GRANTOR (X) TO EXERCISE OR REFRAIN FROM
EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS THAT IT WOULD OTHERWISE BE
ENTITLED TO EXERCISE PURSUANT TO SECTION 12(A)(I) SHALL, UPON NOTICE TO SUCH
GRANTOR BY THE COLLATERAL AGENT, CEASE AND (Y) TO RECEIVE THE DIVIDENDS,
INTEREST AND OTHER DISTRIBUTIONS THAT IT WOULD OTHERWISE BE

 

19

--------------------------------------------------------------------------------


 

AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO SECTION 12(A)(II) SHALL
AUTOMATICALLY CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE
COLLATERAL AGENT, WHICH SHALL THEREUPON HAVE THE SOLE RIGHT TO EXERCISE OR
REFRAIN FROM EXERCISING SUCH VOTING AND OTHER CONSENSUAL RIGHTS AND TO RECEIVE
AND HOLD AS SECURITY COLLATERAL SUCH DIVIDENDS, INTEREST AND OTHER
DISTRIBUTIONS.

 

(II)           ALL DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS THAT ARE RECEIVED
BY ANY GRANTOR CONTRARY TO THE PROVISIONS OF PARAGRAPH (I) OF THIS
SECTION 12(B) SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL
AGENT, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE
FORTHWITH PAID OVER TO THE COLLATERAL AGENT AS SECURITY COLLATERAL IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY INDORSEMENT).

 

Section 13. As to Letter-of-Credit Rights.  (a)  Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee.

 

(B) UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH GRANTOR WILL, PROMPTLY UPON
REQUEST BY THE COLLATERAL AGENT, (I) NOTIFY (AND SUCH GRANTOR HEREBY AUTHORIZES
THE COLLATERAL AGENT TO NOTIFY) THE ISSUER AND EACH NOMINATED PERSON WITH
RESPECT TO EACH OF THE RELATED CONTRACTS CONSISTING OF LETTERS OF CREDIT THAT
THE PROCEEDS THEREOF HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT HEREUNDER AND
ANY PAYMENTS DUE OR TO BECOME DUE IN RESPECT THEREOF ARE TO BE MADE DIRECTLY TO
THE COLLATERAL AGENT OR ITS DESIGNEE AND (II) ARRANGE FOR THE COLLATERAL AGENT
TO BECOME THE TRANSFEREE BENEFICIARY OF LETTER OF CREDIT.

 

Section 14. Commercial Tort Claims.  Each Grantor will promptly give notice to
the Collateral Agent of any commercial tort claim in excess of $500,000 that may
arise after the date hereof and will immediately execute or otherwise
authenticate a supplement to this Agreement, and otherwise take all necessary
action, to subject such commercial tort claim to the first priority security
interest created under this Agreement.

 

Section 15. Transfers and Other Liens; Additional Shares.  (a)  Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.

 

(B) EACH GRANTOR AGREES THAT IT WILL (I) CAUSE EACH ISSUER OF THE PLEDGED EQUITY
PLEDGED BY SUCH GRANTOR NOT TO ISSUE ANY EQUITY INTERESTS OR OTHER SECURITIES IN
RESPECT OF OR IN SUBSTITUTION FOR THE PLEDGED EQUITY ISSUED BY SUCH ISSUER,
EXCEPT TO SUCH GRANTOR; PROVIDED THAT IN RESPECT OF ANY ISSUER NOT DIRECTLY OR
INDIRECTLY UNDER THE CONTROL OF A GRANTOR, SUCH GRANTOR WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH ISSUER TO ADHERE TO THE
REQUIREMENTS OF CLAUSE (I) ABOVE AND (II) PLEDGE HEREUNDER, IMMEDIATELY UPON ITS
ACQUISITION (DIRECTLY OR INDIRECTLY) THEREOF, ANY AND ALL ADDITIONAL EQUITY
INTERESTS OR OTHER SECURITIES.

 

20

--------------------------------------------------------------------------------

 

Section 16. Collateral Agent Appointed Attorney in Fact.  Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 


(A) TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE COLLATERAL AGENT
PURSUANT TO SECTION 9,


 


(B) TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND GIVE
ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF
ANY OF THE COLLATERAL,


 


(C) TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS
AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) OR (B) ABOVE, AND


 


(D) TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT THE
COLLATERAL AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION
OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL
AGENT WITH RESPECT TO ANY OF THE COLLATERAL.


 

Section 17. Collateral Agent May Perform.  If any Grantor fails during the
continuance of an Event of Default to perform any agreement contained herein,
the Collateral Agent may, but without any obligation to do so and without
notice, itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 20.

 

Section 18. The Collateral Agent’s Duties.  (a)  The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

 

(B) ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE COLLATERAL
AGENT MAY FROM TIME TO TIME, WHEN THE COLLATERAL AGENT DEEMS IT TO BE NECESSARY,
APPOINT ONE OR MORE SUBAGENTS (EACH A “SUBAGENT”) FOR THE COLLATERAL AGENT
HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL.  IN THE EVENT THAT
THE COLLATERAL AGENT SO APPOINTS ANY SUBAGENT WITH RESPECT TO ANY COLLATERAL,
(I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL AND THE SECURITY INTEREST
GRANTED IN SUCH COLLATERAL BY EACH GRANTOR HEREUNDER SHALL BE DEEMED FOR
PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN MADE TO SUCH SUBAGENT, IN
ADDITION TO THE COLLATERAL AGENT,

 

21

--------------------------------------------------------------------------------


 

FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AS SECURITY FOR THE SECURED
OBLIGATIONS OF SUCH GRANTOR, (II) SUCH SUBAGENT SHALL AUTOMATICALLY BE VESTED,
IN ADDITION TO THE COLLATERAL AGENT, WITH ALL RIGHTS, POWERS, PRIVILEGES,
INTERESTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER WITH RESPECT TO SUCH
COLLATERAL, AND (III) THE TERM “COLLATERAL AGENT,” WHEN USED HEREIN IN RELATION
TO ANY RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE COLLATERAL
AGENT WITH RESPECT TO SUCH COLLATERAL, SHALL INCLUDE SUCH SUBAGENT; PROVIDED,
HOWEVER, THAT NO SUCH SUBAGENT SHALL BE AUTHORIZED TO TAKE ANY ACTION WITH
RESPECT TO ANY SUCH COLLATERAL UNLESS AND EXCEPT TO THE EXTENT EXPRESSLY
AUTHORIZED IN WRITING BY THE COLLATERAL AGENT.

 

Section 19. Remedies.  If any Event of Default shall have occurred and be
continuing:

 


(A) THE COLLATERAL AGENT UPON WRITTEN INSTRUCTIONS OF THE REQUIRED LENDER
REPRESENTATIVES (AS DEFINED IN THE COLLATERAL AGENCY AGREEMENT) MAY EXERCISE IN
RESPECT OF THE COLLATERAL, IN ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR
HEREIN OR OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED
PARTY UPON DEFAULT UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED
COLLATERAL) AND ALSO MAY:  (I) REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY
AGREES THAT IT WILL AT ITS EXPENSE AND UPON REQUEST OF THE COLLATERAL AGENT
FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL
AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE AND TIME TO BE
DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH
PARTIES; (II) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE COLLATERAL OR
ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE
COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM
COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES OWNED OR LEASED BY ANY OF THE
GRANTORS WHERE THE COLLATERAL OR ANY PART THEREOF IS ASSEMBLED OR LOCATED FOR A
REASONABLE PERIOD IN ORDER TO EFFECTUATE ITS RIGHTS AND REMEDIES HEREUNDER OR
UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH OCCUPATION; AND
(IV) EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF ANY OF THE GRANTORS UNDER OR IN
CONNECTION WITH THE COLLATERAL, OR OTHERWISE IN RESPECT OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, (A) ANY AND ALL RIGHTS OF SUCH GRANTOR TO DEMAND
OR OTHERWISE REQUIRE PAYMENT OF ANY AMOUNT UNDER, OR PERFORMANCE OF ANY
PROVISION OF THE RECEIVABLES, THE RELATED CONTRACTS AND THE OTHER COLLATERAL,
(B) WITHDRAW, OR CAUSE OR DIRECT THE WITHDRAWAL, OF ALL FUNDS WITH RESPECT TO
THE ACCOUNT COLLATERAL AND (C) EXERCISE ALL OTHER RIGHTS AND REMEDIES WITH
RESPECT TO THE RECEIVABLES, THE RELATED CONTRACTS AND THE OTHER COLLATERAL,
INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN SECTION 9-607 OF THE UCC. 
EACH GRANTOR AGREES THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW,
AT LEAST TEN DAYS’ NOTICE TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC
SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE
REASONABLE NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE
ANY SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE
COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.

 

22

--------------------------------------------------------------------------------


 


(B) ANY CASH HELD BY OR ON BEHALF OF THE COLLATERAL AGENT AND ALL CASH PROCEEDS
RECEIVED BY OR ON BEHALF OF THE COLLATERAL AGENT IN RESPECT OF ANY SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL
MAY, IN THE DISCRETION OF THE COLLATERAL AGENT, BE HELD BY THE COLLATERAL AGENT
AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT
OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT TO SECTION 20) IN WHOLE
OR IN PART BY THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS, AS SET FORTH IN THE
COLLATERAL AGENCY AGREEMENT.


 


(C) ALL PAYMENTS RECEIVED BY ANY GRANTOR UNDER IN RESPECT OF THE COLLATERAL
SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO
THE COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT).


 


(D) THE COLLATERAL AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT AS REQUIRED
BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET OFF AND OTHERWISE APPLY
ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS HELD WITH RESPECT
TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


 


(E) THE COLLATERAL AGENT MAY SEND TO EACH BANK, SECURITIES INTERMEDIARY OR
ISSUER PARTY TO ANY DEPOSIT ACCOUNT CONTROL AGREEMENT, SECURITIES/DEPOSIT
ACCOUNT CONTROL AGREEMENT, SECURITIES ACCOUNT CONTROL AGREEMENT OR
UNCERTIFICATED SECURITY CONTROL AGREEMENT A NOTICE OF EXCLUSIVE CONTROL.


 


(F) IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE INTELLECTUAL
PROPERTY COLLATERAL OF ANY GRANTOR, THE GOODWILL SYMBOLIZED BY ANY TRADEMARKS
SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE INCLUDED THEREIN, AND SUCH
GRANTOR SHALL SUPPLY TO THE COLLATERAL AGENT OR ITS DESIGNEE SUCH GRANTOR’S
KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS RELATING TO ANY INTELLECTUAL
PROPERTY COLLATERAL SUBJECT TO SUCH SALE OR OTHER DISPOSITION, AND SUCH
GRANTOR’S CUSTOMER LISTS AND OTHER RECORDS AND DOCUMENTS RELATING TO SUCH
INTELLECTUAL PROPERTY COLLATERAL AND TO THE MANUFACTURE, DISTRIBUTION,
ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH GRANTOR.


 


(G) IF THE COLLATERAL AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT TO SELL ALL OR
ANY OF THE SECURITY COLLATERAL OF ANY GRANTOR PURSUANT TO THIS SECTION 19, EACH
GRANTOR AGREES THAT, UPON REQUEST OF THE COLLATERAL AGENT, SUCH GRANTOR WILL, AT
ITS OWN EXPENSE:


 


(I)            EXECUTE AND DELIVER, AND CAUSE EACH ISSUER OF SUCH SECURITY
COLLATERAL CONTEMPLATED TO BE SOLD AND THE DIRECTORS AND OFFICERS THEREOF TO
EXECUTE AND DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AND THINGS, AS MAY BE NECESSARY OR, IN THE REASONABLE
OPINION OF THE COLLATERAL AGENT, ADVISABLE TO REGISTER SUCH SECURITY COLLATERAL
UNDER THE PROVISIONS OF THE SECURITIES ACT OF 1933 (AS AMENDED FROM TIME TO
TIME,

 

23

--------------------------------------------------------------------------------


 


THE “SECURITIES ACT”), TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
REGISTRATION STATEMENT RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN
EFFECTIVE FOR SUCH PERIOD AS PROSPECTUSES ARE REQUIRED BY LAW TO BE FURNISHED
AND TO MAKE ALL AMENDMENTS AND SUPPLEMENTS THERETO AND TO THE RELATED PROSPECTUS
THAT, IN THE OPINION OF THE COLLATERAL AGENT, ARE NECESSARY OR ADVISABLE, ALL IN
CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION APPLICABLE THERETO;


 


(II)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO QUALIFY THE SECURITY
COLLATERAL UNDER THE STATE SECURITIES OR “BLUE SKY” LAWS AND TO OBTAIN ALL
NECESSARY GOVERNMENTAL APPROVALS FOR THE SALE OF SUCH SECURITY COLLATERAL, AS
REQUESTED BY THE COLLATERAL AGENT;


 


(III)          USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH SUCH ISSUER OF
SUCH SECURITY COLLATERAL TO MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS
PRACTICABLE, AN EARNINGS STATEMENT THAT WILL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT;


 


(IV)          PROVIDE THE COLLATERAL AGENT WITH SUCH OTHER INFORMATION AND
PROJECTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF THE COLLATERAL AGENT,
ADVISABLE TO ENABLE THE COLLATERAL AGENT TO EFFECT THE SALE OF SUCH SECURITY
COLLATERAL; AND


 


(V)           DO OR USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE DONE ALL
SUCH OTHER ACTS AND THINGS AS MAY BE NECESSARY TO MAKE SUCH SALE OF SUCH
SECURITY COLLATERAL OR ANY PART THEREOF VALID AND BINDING AND IN COMPLIANCE WITH
APPLICABLE LAW.


 


(H) THE COLLATERAL AGENT IS AUTHORIZED, IN CONNECTION WITH ANY SALE OF THE
SECURITY COLLATERAL PURSUANT TO THIS SECTION 20, TO DELIVER OR OTHERWISE
DISCLOSE TO ANY PROSPECTIVE PURCHASER OF THE SECURITY COLLATERAL:  (I) ANY
REGISTRATION STATEMENT OR PROSPECTUS, AND ALL SUPPLEMENTS AND AMENDMENTS
THERETO, PREPARED PURSUANT TO SUBSECTION (F)(I) ABOVE; (II) ANY INFORMATION AND
PROJECTIONS PROVIDED TO IT PURSUANT TO SUBSECTION (F)(IV) ABOVE; AND (III) ANY
OTHER INFORMATION IN ITS POSSESSION RELATING TO SUCH SECURITY COLLATERAL.


 

Section 20. Indemnity and Expenses.  (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.

 

24

--------------------------------------------------------------------------------


 

(B) EACH GRANTOR WILL UPON DEMAND PAY TO THE COLLATERAL AGENT THE AMOUNT OF ANY
AND ALL REASONABLE EXPENSES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES
AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT THE COLLATERAL
AGENT MAY INCUR IN CONNECTION WITH (I) THE ADMINISTRATION OF THIS AGREEMENT,
(II) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION
FROM OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL OF SUCH GRANTOR, (III) THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE COLLATERAL AGENT OR THE
OTHER SECURED PARTIES HEREUNDER OR (IV) THE FAILURE BY SUCH GRANTOR TO PERFORM
OR OBSERVE ANY OF THE PROVISIONS HEREOF.

 

(C) THE OBLIGATIONS OF THE GRANTORS UNDER THIS SECTION 20 SHALL SURVIVE THE
TERMINATION OF THE OTHER PROVISIONS OF THIS AGREEMENT AND THE RESIGNATION OR
REMOVAL OF THE COLLATERAL AGENT.

 

Section 21. Amendments; Waivers; Additional Grantors; Etc.  (a)  No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

(B) UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A SECURITY AGREEMENT
SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO (EACH A “SECURITY
AGREEMENT SUPPLEMENT”) OR SUCH OTHER FORM AS MAY BE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, SUCH PERSON SHALL BE REFERRED TO AS AN “ADDITIONAL
GRANTOR” AND SHALL BE AND BECOME A GRANTOR HEREUNDER, AND EACH REFERENCE IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO “GRANTOR” SHALL ALSO MEAN AND BE A
REFERENCE TO SUCH ADDITIONAL GRANTOR, EACH REFERENCE IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO THE “COLLATERAL” SHALL ALSO MEAN AND BE A REFERENCE TO
THE COLLATERAL GRANTED BY SUCH ADDITIONAL GRANTOR AND EACH REFERENCE IN THIS
AGREEMENT TO A SCHEDULE SHALL ALSO MEAN AND BE A REFERENCE TO THE SCHEDULES
ATTACHED TO SUCH SECURITY AGREEMENT SUPPLEMENT.

 

Section 22. Notices, Etc.  All notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier communication)
and mailed, telecopied or otherwise delivered or (ii) by electronic mail (if
electronic mail addresses are designated as provided below) confirmed
immediately in writing, in the case of the Company or the Collateral Agent,
addressed to it at its address specified in the Collateral Agency Agreement and,
in the case of each Grantor other than the Company, addressed to it at its
address set forth opposite such Grantor’s name on the signature pages hereto or
on the signature page to the Security Agreement Supplement pursuant to which it
became a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties.  All such
notices and other communications shall, when mailed, telecopied, sent by
electronic mail or otherwise, be effective when deposited in the mails,
delivered to the telegraph company, telecopied, sent by electronic mail and
confirmed in writing, or otherwise delivered (or confirmed by a signed receipt),
respectively, addressed as aforesaid; except that notices and other
communications to the Collateral Agent shall not be effective until received by
the Collateral Agent.  Delivery by telecopier of an executed counterpart of any
amendment or waiver of any

 

25

--------------------------------------------------------------------------------


 

provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.

 

Section 23. Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the latest payment in full in cash of the Secured
Obligations (other than contingent obligations), (b) be binding upon each
Grantor, its successors and assigns and (c) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Secured
Parties and their respective successors, transferees and assigns.

 

Section 24. Release; Termination.  (a)  Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the security interest in such Collateral shall
automatically terminate and as promptly as practicable, the Collateral Agent
will, at such Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) at the time of such request and such release
no Event of Default shall have occurred and be continuing, (ii) such Grantor
shall have delivered to the Collateral Agent, at least five Business Days prior
to the date of the proposed release, a written request for release describing
the item of Collateral, together with a form of release for execution by the
Collateral Agent and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents and the Existing Indentures
and as to such other matters as the Collateral Agent may reasonably request.

 

(B) UPON THE PAYMENT IN FULL IN CASH OF THE SECURED OBLIGATIONS (OTHER THAN
CONTINGENT OBLIGATIONS), THE PLEDGE AND SECURITY INTEREST GRANTED HEREBY SHALL
TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE APPLICABLE
GRANTOR AND THE COLLATERAL AGENT WILL, AT THE APPLICABLE GRANTOR’S EXPENSE,
EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.

 

(C) THE COLLATERAL AGENT SHALL RELEASE THE COLLATERAL AS OTHERWISE PROVIDED FOR
UNDER THE COLLATERAL AGENCY AGREEMENT.

 

Section 25. Intercreditor.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
LIENS AND SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THIS
AGREEMENT IN ANY COLLATERAL AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT WITH RESPECT TO ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE
LIMITATIONS AND PROVISIONS OF (i) THE REVOLVER INTERCREDITOR AGREEMENT, DATED AS
OF FEBRUARY 22, 2007 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “REVOLVER INTERCREDITOR AGREEMENT”, AMONG THE COLLATERAL
AGENT, DEUTSCHE BANK AG NEW YORK BRANCH, AS THE FIRST LIEN COLLATERAL AGENT (AS
DEFINED THEREIN), AND DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, AS THE THIRD LIEN
COLLATERAL AGENT (AS DEFINED THEREIN) AND CERTAIN OTHER PERSONS THAT MAY BECOME
PARTY THERETO FROM TIME TO TIME AND CONSENTED TO BY BUILDING MATERIALS
CORPORATION OF

 

26

--------------------------------------------------------------------------------


 

AMERICA AND THE GRANTORS IDENTIFIED THEREIN AND (ii) THE GENERAL INTERCREDITOR
AGREEMENT, DATED AS OF FEBRUARY 22, 2007 (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “GENERAL INTERCREDITOR AGREEMENT” AND
TOGETHER WITH THE REVOLVER INTERCREDITOR AGREEMENT, THE “INTERCREDITOR
AGREEMENTS”, AMONG THE COLLATERAL AGENT AND DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH, AS THE JUNIOR LIEN COLLATERAL AGENT AND CERTAIN OTHER PERSONS THAT
MAY BECOME PARTY THERETO FROM TIME TO TIME AND CONSENTED TO BY BUILDING
MATERIALS CORPORATION OF AMERICA AND THE GRANTORS IDENTIFIED THEREIN.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENTS AND THIS
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENTS SHALL GOVERN AND CONTROL.

 

Section 26. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

Section 27. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

Section 28. Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement in the courts of any jurisdiction.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement to which it is a party
in any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

Section 29. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

Address for Notices:

c/o Building Materials Corp of America

1361 Alps RoadWayne, NJ 07470

 

BUILDING MATERIALS CORPORATION OF AMERICA
BMCA ACQUISITION INC.
BMCA ACQUISITION SUB INC.
BMCA FRESNO LLC
BMCA FRESNO II LLC
BMCA GAINESVILLE LLC
BMCA INSULATION PRODUCTS INC.
BMCA QUAKERTOWN INC.
BUILDING MATERIALS INVESTMENT CORPORATION
BUILDING MATERIALS MANUFACTURING CORPORATION
DUCTWORK MANUFACTURING CORPORATION
GAF LEATHERBACK CORP.
GAF MATERIALS CORPORATION (CANADA)
GAF PREMIUM PRODUCTS INC.
GAF REAL PROPERTIES, INC.
GAFTECH CORPORATION
HBP ACQUISITION LLC
LL BUILDING PRODUCTS INC.
PEQUANNOCK VALLEY CLAIM SERVICE COMPANY, INC.
SOUTH PONCA REALTY CORP.
WIND GAP REAL PROPERTY ACQUISITION CORP.

 

 

 

 

 

 

 

 

By

/John M. Maitner/

 

 

 

Name: John M. Maitner

 

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

ACCEPTED & ACKNOWLEDGED

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

By

/Kerry Warwicker/

 

 

Name: Kerry Warwicker

 

 

Title: Vice President

 

 

 

 

 

By

/Randy Kahn/

 

 

Name: Randy Kahn

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------
